                              Case 1:20-cv-00553-JFR Document 17-4 Filed 08/31/20 Page 1 of 2
Alleged Forrest Fenn stalker arrested in Nevada | Local News | santafenewmexican.com                                                                    8/31/20, 10:49 AM



                                                                            EXHIBIT D

  https://www.santafenewmexican.com/news/local_news/alleged-forrest-fenn-stalker-arrested-in-nevada/article_8e366b72-812a-5051-960c-7bb940d5f8fd.html

  Alleged Forrest Fenn stalker arrested in Nevada
  From the Archives: Chasing Forrest Fenn's treasure series

  By Olivia Harlow | oharlow@sfnewmexican.com
  Apr 22, 2019




  Francisco Chavez



  A Nevada man accused of stalking Santa Fe author and antiques dealer Forrest Fenn over the weekend
  was arrested Monday morning in Nevada, according to Santa Fe police.


  Francisco “Paco” Chavez, 49, of Henderson, Nev., was charged with aggravated stalking after lurking
  outside Fenn’s home on Old Santa Fe Trail Saturday, police reports show.


  “Paco has quite the record. … He’s caused quite a few problems for the Fenn family,” said Santa Fe police
  spokesman Greg Gurule.


  Kelly Sparks, Fenn’s daughter, told police she had received an intercom call from Chavez on Saturday
  afternoon asking if Fenn was home. When the caller identified himself, she placed the phone down and
  “rushed to tell her father what had happened,” according to police.


  Fenn went to the front gate with a firearm but did not see anyone, according to reports. He asked police to
  search the property, but officers who arrived at the scene didn’t find the suspect, reports said.


  Since Fenn published a book that said he hid a treasure chest in the Rocky Mountains about nine years
  ago, he’s had several incidents of people trying to break into his property or stalk him and his family.




https://www.santafenewmexican.com/news/local_news/alleged-forrest-…rested-in-nevada/article_8e366b72-812a-5051-960c-7bb940d5f8fd.html                         Page 1 of 2
                              Case 1:20-cv-00553-JFR Document 17-4 Filed 08/31/20 Page 2 of 2
Alleged Forrest Fenn stalker arrested in Nevada | Local News | santafenewmexican.com                                               8/31/20, 10:49 AM


  Members of Fenn’s family told police that Chavez has a five-year history of stalking them. They stated
  Chavez had been recently released from jail after threatening the life of Fenn’s granddaughter several
  years ago and that Chavez had been issued a restraining order in the past, reports said.


  Years ago, Chavez told police he thought Fenn’s granddaughter was the purported treasure, but this
  weekend Chavez said he thought the treasure may be hidden on Fenn’s property, reports said.


  According to information from Nevada’s Clark County Detention Center, Chavez was was being held in
  lieu of bond Monday afternoon. Records show Chavez was scheduled to appear in court early Thursday
  morning.


      Previous                                                                                      Next



  Olivia Harlow
  Olivia Harlow is digital enterprise producer for Santa Fe New Mexican




    In this                       Archives: Chasing Forrest Fenn's treasure
    Series                               Updated Jun 9, 2020 article

                                         Treasure hunters share thoughts on Fenn treasure find
                                         Updated Jun 9, 2020 article

                                         Forrest Fenn confirms his treasure has been found
                                         Updated Jun 9, 2020 article

                                         Years of searching for the treasure hunter who would find
                                         the treasure

                                     23 updates




https://www.santafenewmexican.com/news/local_news/alleged-forrest-…rested-in-nevada/article_8e366b72-812a-5051-960c-7bb940d5f8fd.html    Page 2 of 2
